1    NAKESHA S. DUNCAN, ESQ.
     Nevada Bar No. 11556
2    BERGER HARRISON, APC
3    3960 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
4    (949) 548-1700 Fax: (949) 548-1001
     E-Mail: nsd@bergerharrison.com
5
6    Attorneys for Defendant,
     LVNV Funding, LLC.
7
                                        UNITED STATES DISTRICT COURT
8
                                             DISTRICT OF NEVADA
9
                                                          ***
10
11                                                           Case No.: 2:18-cv-01885-JAD-GWF
     JON K. SCAMPTON, an individual,
12                         Plaintiff,
13
     vs.                                                        STIPULATION TO EXTEND DEFENDANT
14                                                              LVNV FUNDING, LLC’S TIME TO
     MIDWEST RECOVERY SYSTEMS, LLC,                             RESPOND TO COMPLAINT
15
     a Foreign Limited Liability Company,
     LVNV FUNDING, LLC, a Foreign Limited                                   (First Request)
16
     Liability Company, EQUIFAX
17   INFORMATION SERVICES, LLC, a
     Foreign Limited-Liability Company, and
18
     EXPERIAN INFORMATION SOLUTIONS,
19   INC., a Foreign Corporation,

20                          Defendants.
21
22
23          Defendant LVNV Funding, LLC, (“LVNV”) and Plaintiff Jon K. Scampton (“Plaintiff”)

24   (collectively, the “Parties”) stipulate and agree as follows:

25          LVNV’s time to respond to Plaintiff’s complaint (ECF No. 1), filed on September 28, 2018, will

26   be extended from October 22, 2018 to November 12, 2018.

27          LVNV requires additional time to investigate Plaintiff’s allegations and respond to Plaintiff’s

28   complaint. This is LVNV’s first request for an extension.
                                                        - 1 -
       STIPULATION TO EXTEND DEFENDANT LVNV FUNDING, LLC’S TIME TO RESPOND TO COMPLAINT
1       DATED this 22nd day of October, 2018.
2                                                 COGBURN LAW OFFICES
3                                                 /s/ Erik W. Fox
4                                         By:     ____________________________________
                                                  Jamie S. Cogburn, Esq. (Bar No. 8409)
5                                                 Erik W. Fox, Esq. (Bar No. 8804)
                                                  2580 St. Rose Parkway, Suite 330
6                                                 Henderson, Nevada 89074
                                                  (702) 748-7777 Fax: (702) 966-3880
7                                                 jsc@cogburnlaw.com
                                                  efox@cogburnlaw.com
8                                                 Attorneys for Plaintiff John K. Scampton
9
10                                                BERGER HARRISON, APC

11                                                /s/ Nakesha S. Duncan
                                          By:     ____________________________________
12                                                Nakesha S. Duncan, Esq. (Bar No. 11556)
13                                                3960 Howard Hughes Parkway, Suite 500
                                                  Las Vegas, Nevada 89169
14                                                nsd@bergerharrison.com
                                                  Attorneys for Defendant, LVNV FUNDING, LLC
15
16
17
18                                        IT IS SO ORDERED:
19
20
                                          _________________________________________
21                                        UNITED
                                          UNITED STATES
                                                  STATESDISTRICT   JUDGE
                                                          MAGISTRATE    JUDGE
22
                                                 10-24-2018
                                          DATED:_____________
23
24
25
26
27
28
                                                - 2 -
     STIPULATION TO EXTEND DEFENDANT LVNV FUNDING, LLC’S TIME TO RESPOND TO COMPLAINT
